Case: 2:19-cv-01342-EAS-EPD Doc #: 43 Filed: 05/08/20 Page: 1 of 1 PAGEID #: 818




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DAKOTA FISCHER,
                                               Case No. 2:19-cv-1342
               Plaintiff,                      JUDGE EDMUND A. SARGUS, JR.
                                               Magistrate Judge Elizabeth Preston Deavers
         v.

REMINGTON ARMS
COMPANY, LLC, et al.,

               Defendants.
                                          ORDER

         The matter before the Court is Defendant Hornady Manufacturing Company’s Motion for

Sanctions against Non-Party Witnesses George Shope and Joshua Gee (ECF No. 40). Mr. Shoppe

and Mr. Gee are ORDERED to file their response by May 22, 2020. Failure to respond may result

in sanctions. Defendant Hornady is ORDERED to file its reply 7 days after the responses are

filed.

         IT IS SO ORDERED.



5/8/2020                                    s/Edmund A. Sargus, Jr.
DATE                                         EDMUND A. SARGUS, JR.
                                             UNITED STATES DISTRICT JUDGE
